Citation Nr: 0919649	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected bipolar disorder, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986 
and from June 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Subsequently, in a February 2009 rating decision, a 70 
percent rating was assigned, effective from December 21, 
2004.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 70 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw her claim of entitlement to a higher 
rating, the matter remains before the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bipolar disorder is not productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for service-connected bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.126, 4.130, Diagnostic Code 9432 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a June 2008 letter notified the Veteran of the 
above requirements.  However, this letter was received after 
the initial adjudication of the Veteran's claim in March 
2005.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the June 2008 
letter was issued, in February 2009, a supplemental statement 
of the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment 
records and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran was also afforded VA 
examinations in February 2005, March 2006, October 2007 and 
May 2008 in connection with her increased rating claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's bipolar disorder is currently 
evaluated as 70 percent disabling, pursuant to Diagnostic 
Code 9432.  Under that Diagnostic Code, a 70 percent 
disability evaluation is contemplated for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 70 
percent for her bipolar disorder.  In this regard, the 
Veteran has not been shown to have total occupational or 
social impairment. 

In this case, the Veteran has been assigned GAF scores 
ranging from 42 to 55.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that the evidence in this case shows that the 
Veteran's occupational and social impairment more nearly 
approximates the criteria depicted in the VA Schedule for 
Rating Disabilities for the 70 percent rating.  38 C.F.R. 
§ 4.7.  The Veteran's bipolar symptoms include depression, 
hopelessness, suicidal ideation, guilt, crying spells, 
anhedonia, poor concentration, anergia and irritability.  

The Veteran is unable to maintain effective social 
relationships.  For example, at the February 2005 VA 
examination, the Veteran reported being divorced from her 
second husband, and that she had not been dating recently.  
Although her two children lived with her, she reported that 
she did not have close family ties and that she did not have 
friends and did not socialize.  At the March 2006 VA 
examination, the Veteran again stated that she had no close 
friends, relatives, associates or any relationships except 
with her two children.  At the October 2007 VA examination, 
the examiner stated that the Veteran had not had any social 
relationships dating or with close friends for a number of 
years, but noted that she had some colleagues at work.  At 
the May 2008 VA examination, the Veteran reported staying at 
home, i.e. missing family functions such as dinner, and 
shopping online to avoid crowds of people, which she reported 
caused her much anxiety.  The examiner also noted a low level 
of socialization, stating that since her last evaluation in 
October 2007, she had further reduced her social activities.  
In this regard, the Veteran was in a long ongoing argument 
with her siblings and stated that she remained home most of 
the time, other than going to work.  At the August 2008 
private evaluation, Dr. T.A.B. stated that the Veteran's only 
leisure activity was obsessively playing internet 
sweepstakes, and that she was estranged from her family and 
friends.  

Industrially, the record reflects that throughout the appeal 
period, the Veteran has remained employed full time.  
However, throughout her claims file are memoranda between the 
Veteran and her supervisor regarding her poor attendance 
record and use of leave.  At the February 2005 VA 
examination, the Veteran reported having had six different 
jobs in the past five years, but that she had been working at 
her current job since April 2004.  She reported calling out 
from work once to twice a week due to fatigue and not being 
able to get out of bed.  At the March 2006 VA examination, 
the Veteran remained employed full-time but stated that she 
had lost considerable time and had been given a reprimand.  
She continued that she was possibly on the verge of losing 
her job.  She stated that her performance at work was good 
when she was there, however, her taking time off had led to 
serious problems.  She justified these her frequent time off 
on the basis of her stress, migraines and depression.  At the 
October 2007 VA examination, the Veteran was still working 
full-time but stated that she was on probation for taking too 
much time off from work, which she attributed to her bipolar 
disorder and her serious depression.  Although she continued 
to work full-time, she reported that her job was extremely 
stressful and that she felt she was going to be fired.  She 
also stated that she was convinced that her supervisor was 
seeking to fire her.  At the May 2008 VA examination, the 
Veteran again reported that her job was very stressful, that 
she had an increased number of missed days from work and that 
she had been put on restrictions from taking leave.  She 
stated that her symptoms, to include lethargy, irritability 
and decreased ability to handle stress, made it difficult for 
her to work the way she would like to.  The May 2008 VA 
examiner diagnosed moderate intensity occupational impairment 
due to her psychiatric symptoms.  At the August 2008 private 
evaluation, Dr. T.A.B. noted that work was a struggle for the 
Veteran.  She also noted that the Veteran had been written up 
and was no longer permitted to take any leave.  Although Dr. 
T.A.B. also noted that the Veteran had lost excessive time at 
work due to her illness, the Veteran remained employed full-
time.

Therefore, the Board concludes that the Veteran's overall 
level of disability more nearly approximates that consistent 
with the currently assigned 70 percent rating.  The Veteran's 
GAF scores, ranging from 42 to 55, and reported symptoms, to 
include suicidal ideation, depression, difficulty in adapting 
to stressful circumstances and some impaired judgment, at her 
VA examinations and private evaluation are indicative of 
serious, but not total impairment.  In this regard, although 
the Veteran has reported difficulties with her employment 
throughout the appeal period, she has remained employed at 
the same position full-time.  In addition, although she 
reported having no close friends, the Veteran has maintained 
a relationship with her two children.  Accordingly, the 
Veteran has not been shown to have total occupational or 
social impairment.  Therefore, in evaluating all of the 
evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate serious social and 
occupational impairment, or a 70 percent disability 
evaluation.

Accordingly, neither the Veteran's symptoms nor the GAF 
scores assigned are consistent with a higher disability 
rating.  For example, throughout the appeal period, the 
Veteran was found capable of performing activities of daily 
living and maintaining personal hygiene.  At the August 2008 
private evaluation, she was dressed appropriately.  Her 
speech was normal in rate, rhythm and volume.  She did not 
exhibit any psychomotor abnormalities, and her thought 
process was logical, linear and goal-directed, although there 
were prominent negative themes.  There were no perceptual 
disturbances and no cognitive impairment.  The May 2008 VA 
examiner noted that there was no evidence of any impairment 
in thought process or communication, and the Veteran did not 
have a history of inappropriate behavior.  The October 2007 
VA examiner also stated that there were no overt impairments 
in thought processes or communications, and added that she 
was oriented times three and was not overtly psychotic.  The 
March 2006 VA examiner stated that the Veteran was a casually 
dressed woman who spoke easily, was verbally fluid and 
facile, and quite intelligent.  He noted that she was 
cooperative and responsive to questions.  The February 2005 
VA examiner stated that she was oriented times three, that 
she maintained appropriate eye contact and was able to 
communicate effectively.  He noted that her memory was good, 
that her thought process was logical and goal directed, and 
that there were no indications of hallucinations or 
delusions. 

Thus, the Board finds that the Veteran has met the 
requirements for a 70 percent schedular rating, but no 
higher.  In this regard, although the Veteran consistently 
reported that she had some suicidal and homicidal thoughts, 
she also consistently stated that she would not act on those 
thoughts because of her children.  Similarly, although the 
Veteran exhibited some impairment in judgment during manic 
episodes, she did not exhibit gross impairment in thought 
processes or communications.  As was noted above, throughout 
the appeal period, the Veteran was noted as having no overt 
impairments to her thought processes and communications.  In 
addition, none of the VA examiners or private physicians 
found the Veteran to be in persistent danger of hurting 
herself or others.  As was also noted above, despite the 
Veteran's employment difficulties, she remained employed 
full-time, and throughout the appeal period, she was able to 
perform activities of daily living, including maintenance of 
personal hygiene.  As such, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 100 percent disability rating.  

Thus, while the criteria for the currently assigned 70 
percent evaluation have been met, the criteria for a total 
schedular evaluation for the Veteran's service-connected 
bipolar disorder have not been met for any portion of the 
appeal period.  Therefore, no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In essence, 
the preponderance of the evidence is against an evaluation in 
excess of 70 percent for bipolar disorder.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bipolar disorder is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service- 
connected bipolar disorder has caused frequent periods of 
hospitalization.  Although she has contended that her bipolar 
disorder has caused marked interference with her employment, 
the Veteran has remained employed full-time at the same job 
throughout the appeal period.  Thus, the evidence of record 
does not indicate that she had marked interference with 
employment due solely to her service- connected bipolar 
disorder.  More importantly however, the Board finds that the 
rating criteria to evaluate bipolar disorder reasonably 
describe the claimant's disability level and symptomatology 
and she has not argued to the contrary.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected bipolar disorder, currently rated as 70 percent 
disabling, is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


